19-22185-rdd          Doc 83       Filed 03/05/19       Entered 03/05/19 17:27:37                 Main Document
                                                       Pg 1 of 19


    Jonathan S. Henes, P.C.                                       Emily E. Geier (admitted pro hac vice)
    George Klidonas                                               KIRKLAND & ELLIS LLP
    Rebecca Blake Chaikin                                         KIRKLAND & ELLIS INTERNATIONAL LLP
    Gene Goldmintz                                                300 North LaSalle Street
    KIRKLAND & ELLIS LLP                                          Chicago, Illinois 60654
    KIRKLAND & ELLIS INTERNATIONAL LLP                            Telephone:      (312) 862-2000
    601 Lexington Avenue                                          Facsimile:      (312) 862-2200
    New York, New York 10022
    Telephone:     (212) 446-4800
    Facsimile:     (212) 446-4900

    Proposed Counsel for the Reorganized Debtors


UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                          )
    In re:                                                                )    Chapter 11
                                                                          )
    FULLBEAUTY BRANDS HOLDINGS CORP., et al.,1                            )    Case No. 19-22185 (RDD)
                                                                          )
                                       Reorganized Debtors.               )    (Jointly Administered)
                                                                          )

                        APPLICATION FOR FINAL DECREE
                CLOSING THE CHAPTER 11 CASES PURSUANT TO
     SECTION 350(a) OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3022

             The above-captioned reorganized debtors (collectively, the “Reorganized Debtors” and,

before the Effective Date of the Plan (each as defined herein), the “Reorganized Debtors”) submit

this application (the “Application”) for entry of a final decree, substantially in the form attached

hereto as Exhibit A, closing their chapter 11 cases.2


1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, include: Blackdog Holdings, Inc. (8991); FULLBEAUTY Brands Holdings
      Corp. (8053); FULLBEAUTY Brands, Inc. (4198); FULLBEAUTY Brands, LLC (9445); FULLBEAUTY
      Brands Management Services, LLC (8637); FULLBEAUTY Brands Merchant, Inc. (7812); FULLBEAUTY
      Brands Operations, LLC (5382); FULLBEAUTY Brands Texas, LLC (9606); Jessica London, Inc. (1070); and
      Swimsuits for All, LLC (3246). The location of the Reorganized Debtors’ service address is: 50 Main Street,
      Suite 1000, White Plains, New York 10606.
2
      A detailed description of the Reorganized Debtors and their business, and the facts and circumstances supporting
      the Reorganized Debtors’ chapter 11 cases, are set forth in greater detail in the Declaration of Robert J. Riesbeck,
      Chief Financial Officer of FULLBEAUTY Brands Holdings Corp., in Support of Chapter 11 Petitions and First
      Day Motions (the “First Day Declaration”), filed contemporaneously with the Reorganized Debtors’ voluntary
19-22185-rdd       Doc 83       Filed 03/05/19       Entered 03/05/19 17:27:37                Main Document
                                                    Pg 2 of 19


                                              Relief Requested

       1.       By this Application, the Reorganized Debtors respectfully request that this Court

enter a final decree, substantially in the form attached hereto as Exhibit A, closing their chapter 11

cases as set forth in Exhibit 1.

                                                 Jurisdiction

       2.       This United States Bankruptcy Court for the Southern District of New York

(the “Bankruptcy Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

Southern District of New York, dated February 1, 2012. The Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of a final order by the Bankruptcy Court in connection with this Application to the extent

that it is later determined that the Bankruptcy Court, absent consent of the parties, cannot enter

final orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

       3.       Venue is proper in this Court under 28 U.S.C §§ 1408 and 1409. In addition,

pursuant to the Confirmation Order (as defined herein), this Court has retained jurisdiction to enter

a final decree closing these chapter 11 cases.

       4.       The statutory basis for the relief requested herein is section 350(a) of title 11 of the

Bankruptcy Code, Bankruptcy Rule 3022, and rules 9013-1(a) and 3022-1 of the Local Bankruptcy

Rules for the Southern District of New York (the “Local Rules”).




   petitions for relief filed under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), on
   February 3, 2019 (the “Petition Date”). Capitalized terms used but not otherwise defined in this Application shall
   have the meanings ascribed to them in the Plan.



                                                        2
19-22185-rdd       Doc 83       Filed 03/05/19       Entered 03/05/19 17:27:37               Main Document
                                                    Pg 3 of 19


                                                  Background

        5.       On the Petition Date, each of the Reorganized Debtors filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. On February 5, 2019, the Court entered the Order

(I) Approving the Disclosure Statement and Confirming the Joint Prepackaged Chapter 11 Plan

of Reorganization of FULLBEAUTY Brands Holdings corp. and Its Debtor Affiliates and

(II) Granting Related Relief [Docket No. 39] (the “Confirmation Order”), thereby confirming the

First Amended Joint Prepackaged Chapter 11 Plan of Reorganization of FULLBEAUTY Brands

Holdings Corp. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code

[Docket No. 11] (as may be amended, modified, or supplemented, the “Plan”).3 The Plan was

substantially consummated on February 7, 2019 (the “Effective Date”). As of the date hereof, the

Reorganized Debtors have resolved all outstanding prepetition claims and made all distributions

on account of such claims in a manner consistent with the Plan.

                                                Basis for Relief

        6.       Section 350(a) of the Bankruptcy Code provides that “[a]fter an estate is fully

administered and the court has discharged the trustee, the court shall close the case.”

Bankruptcy Rule 3022, which implements section 350 of the Bankruptcy Code, further provides

that “[a]fter an estate is fully administered in a chapter 11 reorganization case, the court, on its

own motion or on motion of a party in interest, shall enter a final decree closing the case.”

        7.       The Advisory Committee Note to Bankruptcy Rule 3022 provides in pertinent part:

                 Factors that the court should consider in determining whether the
                 estate has been fully administered include (1) whether the order
                 confirming the plan has become final, (2) whether deposits required
                 by the plan have been distributed, (3) whether the property proposed
                 by the plan to be transferred has been transferred, (4) whether the
                 debtor or [its successor] has assumed the business or the

3
    Capitalized terms used but not defined herein shall have the meaning ascribed to them in the Plan.



                                                         3
19-22185-rdd       Doc 83      Filed 03/05/19       Entered 03/05/19 17:27:37              Main Document
                                                   Pg 4 of 19


                 management of the property dealt with by the plan, (5) whether
                 payments under the plan have commenced, and (6) whether all
                 motions, contested matters, and adversary proceedings have been
                 finally resolved.

                 The court should not keep the case open only because of the
                 possibility that the court’s jurisdiction may be involved in the future.
                 A final decree closing the case . . . does not deprive the court of
                 jurisdiction to enforce or interpret its own orders and does not
                 prevent the court from reopening the case for cause pursuant to
                 § 350(b) of the Code.

        8.       Courts generally use the six factors listed in the Advisory Committee Note to

determine whether a case has been fully administered. See, e.g., In re Aquatic Dev. Group, Inc.,

352 F.3d 671, 676 (2d Cir. 2003); In re Kliegl Bros. Universal Elec. Stage Lighting Co., Inc.,

238 B.R. 531, 542 (Bankr. E.D.N.Y. 1999). The six factors, however, are merely guidelines that

aid a court’s determination, and each of the factors need not be present before a court enters a final

decree. See Kliegl Bros., 238 B.R. at 542; see also Walnut Assocs.v. Saidel, 164 B.R. 487 (E.D.

Pa. 1994).

        9.       Here, the Court entered the Confirmation Order on February 5, 2019 and such order

is a final order [Docket No. 39].4 Following entry of the Confirmation Order, the Reorganized

Debtors worked diligently and in good faith to ensure that the conditions to the effectiveness of

the Plan, as set forth in Article VIII of the Plan, were met, and on February 7, 2019, the Effective

Date occurred and the Plan was substantially consummated [Docket No. 53].

        10.      All property contemplated to be transferred or distributed pursuant to the Plan as to

each of the Reorganized Debtors has been transferred or disbursed to all creditors entitled to such

distributions. Among other things, the following has occurred:




4
    See Confirmation Order, ¶ 28. Furthermore, there are no pending appeals of the Confirmation Order.



                                                       4
19-22185-rdd     Doc 83    Filed 03/05/19    Entered 03/05/19 17:27:37          Main Document
                                            Pg 5 of 19


         •     The Bankruptcy Court has approved the Disclosure Statement as containing
               adequate information with respect to the Plan within the meaning of section 1125
               of the Bankruptcy Code.

         •     The Confirmation Order has been entered and is in full force and effect and such
               Confirmation Order is a Final Order.

         •     The Debtors have obtained any authorization, consents, regulatory approvals,
               rulings, or documents that are necessary to implement and effectuate the Plan and
               each of the other transactions contemplated by the Restructuring Transactions.

         •     Each Class 1 – Other Allowed Secured Claim has been satisfied such that it is
               Unimpaired.

         •     Each Class 2 – Other Priority Claim has been satisfied such that it is Unimpaired.

         •     Each Class 3 – ABL Claim has been paid in full in cash such that it is Unimpaired.

         •     Each Class 4 – FILO Claim has received its pro rata share of the $75 million
               New First Lien Term Loan.

         •     Each Class 5 – First Lien Claim has received its pro rata share of the $175 million
               New First Lien Term Loan and either New Common Stock or a portion of the Junior
               Loan, depending on the election made on the respective Holder’s ballot.

         •     Each Class 6 – Second Lien Claim has received its pro rata share of the $15 million
               New Junior Loan, 10% of New Common Stock, and its Second Lien Warrant
               Package.

         •     Each Class 7 – General Unsecured Claim has been satisfied such that it is
               Unimpaired.

         •     Each Class 8 – Intercompany Claim has been reinstated, compromised, or cancelled
               in accordance with the Plan.

         •     Each Class 9 – Equity Interest in Holdings has been cancelled.

         •     Each Class 10 – Intercompany Interest has been reinstated, compromised, or
               cancelled in accordance with the Plan.

         •     All actions, documents, certificates, and agreements necessary to substantially
               consummate the Plan have been effected or executed and delivered to the required
               parties and, to the extent required, filed with the applicable Governmental Units in
               accordance with applicable laws.

         •     All conditions precedent to the effectiveness of the Exit Facilities Documents have
               been satisfied contemporaneously.


                                                5
19-22185-rdd       Doc 83    Filed 03/05/19    Entered 03/05/19 17:27:37         Main Document
                                              Pg 6 of 19


             •   All conditions precedent to the issuance of the New Common Stock, including the
                 Warrants and in accordance with the Option Rights and the Management Incentive
                 Plan, have been satisfied.

             •   All documents and agreements necessary to implement the Plan have been executed
                 and delivered. All conditions precedent to the effectiveness of such documents and
                 agreements have been satisfied or waived pursuant to the terms thereof.

             •   The final version of the Plan Supplement and all of the schedules, documents, and
                 exhibits contained therein and all other schedules, documents, supplements, and
                 exhibits to the Plan are consistent with the Restructuring Support Agreement and
                 Article I.E of the Plan.

             •   All of the other Definitive Documents not expressly set forth in Article VIII of the
                 Plan have been executed in accordance with section 2 of the Restructuring Support
                 Agreement and Article I.E of the Plan.

             •   Amounts sufficient to pay Accrued Professional Compensation Claims and
                 expenses of Retained Professionals after the Effective Date have been placed in the
                 Professional Fee Escrow Account pending approval by the Bankruptcy Court.

             •   The First Lien Early Acceptance Premium has been paid in Cash in full on the
                 Effective Date in accordance with the terms of the Restructuring Support
                 Agreement and Article II.B of the Plan.

             •   All invoiced reasonable and documented fees and out-of-pocket expenses payable
                 pursuant to section 27(b) of the Restructuring Support Agreement, Article II.A.2.d
                 of the Plan, or an order of the Bankruptcy Court have been paid in full.

             •   The Debtors and Reorganized Debtors, as applicable, have implemented the
                 restructuring in a manner consistent in all respects with the Plan and the
                 Restructuring Support Agreement.

       11.       As of the date hereof, all motions, contested matters, and adversary proceedings

related to the Reorganized Debtors have also been finally resolved.

       12.       The Reorganized Debtors also request that the Court close these chapter 11 cases

in light of section 1930(a)(6) of title 28 of the U.S. Code, which requires that quarterly fees be

paid to the United States Trustee after confirmation and consummation of a chapter 11 plan until

a debtor’s case is closed. Such fees are a financial burden on the Reorganized Debtors and

approval of this Application would result in the Reorganized Debtors saving approximately



                                                  6
19-22185-rdd     Doc 83     Filed 03/05/19    Entered 03/05/19 17:27:37         Main Document
                                             Pg 7 of 19


$300,000 per quarter. As of the date hereof, no fees are yet due and payable pursuant to section

1930(a)(6) of title 28 of the United States Code. The Reorganized Debtors will make any final

payments due to the Office of the United States Trustee in connection with this Application, and

the Reorganized Debtors do not owe any money to the Clerk of the Court as of the date hereof.

Based on the foregoing, ample justification exists for entry of a final decree closing these chapter

11 cases.

                                       The Closing Report

        13.    In accordance with the requirements of Local Bankruptcy Rule 3022-1, attached

hereto as Exhibit B is a copy of the closing report, which includes a summary of the fees and

expenses awarded to the professionals retained by the Reorganized Debtors during these

chapter 11 cases, as well as additional information regarding distributions made pursuant to the

Plan.

                                              Notice

        14.    The Debtors will provide notice of this Application to: (a) the U.S. Trustee; (b) the

holders of the 30 largest unsecured claims against the Reorganized Debtors (on a consolidated

basis); (c) counsel to the ABL Agent; (d) counsel to the First Lien Agent; (e) counsel to the Second

Lien Agent; (f) the FILO Lenders; (g) counsel to the Ad Hoc Group of First Lien Lenders;

(h) counsel to the Ad Hoc Group of Second Lien Lenders; (i) counsel to Apax Partners, LLP;

(j) counsel to Charlesbank Capital Partners, LLC.; (k) the United States Attorney’s Office for the

Southern District of New York; (l) the Internal Revenue Service; (m) the United States Securities

and Exchange Commission; (n) the state attorneys general for all states in which the Reorganized

Debtors conduct business; and (o) any party that requests service pursuant to Bankruptcy Rule




                                                 7
19-22185-rdd     Doc 83    Filed 03/05/19    Entered 03/05/19 17:27:37         Main Document
                                            Pg 8 of 19


2002. The Debtors submit that, in light of the nature of the relief requested, no other or further

notice need be given.

                          [Remainder of page intentionally left blank.]




                                                8
19-22185-rdd      Doc 83     Filed 03/05/19     Entered 03/05/19 17:27:37       Main Document
                                               Pg 9 of 19


       WHEREFORE, the Reorganized Debtors respectfully request entry of an order,

substantially in the form attached hereto as Exhibit A, granting the relief requested herein and

such other relief as is just and proper.

Dated: March 5, 2019                   /s/ Jonathan S. Henes, P.C.
New York, New York                     Jonathan S. Henes, P.C.
                                       George Klidonas
                                       Rebecca Blake Chaikin
                                       Gene Goldmintz
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:     (212) 446-4800
                                       Facsimile:     (212) 446-4900

                                       -and-

                                       Emily E. Geier (admitted pro hac vice)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       300 North LaSalle
                                       Chicago, Illinois 60654
                                       Telephone:     (312) 862-2000
                                       Facsimile:     (312) 862-2200

                                       Proposed Counsel for the Reorganized Debtors




                                                  9
19-22185-rdd   Doc 83   Filed 03/05/19 Entered 03/05/19 17:27:37   Main Document
                                      Pg 10 of 19


                                    EXHIBIT A

                               Proposed Final Decree
19-22185-rdd         Doc 83       Filed 03/05/19 Entered 03/05/19 17:27:37                    Main Document
                                                Pg 11 of 19


UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                        )
    In re:                                                              ) Chapter 11
                                                                        )
    FULLBEAUTY BRANDS HOLDINGS CORP., et al.,1                          ) Case No. 19-22185 (RDD)
                                                                        )
                                      Reorganized Debtors.              ) (Jointly Administered)
                                                                        )
                                                                        )

                         FINAL DECREE CLOSING THE DEBTORS’
                    CHAPTER 11 CASES PURSUANT TO SECTION 350(a) OF
                   THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3022

             Upon the application (the “Application”)2 of the above-captioned reorganized debtors

(collectively, the “Reorganized Debtors” and, before the Effective Date of the Plan, the

“Reorganized Debtors”), for entry of a final decree closing the chapter 11 cases of the Reorganized

Debtors pursuant to section 350(a) of the Bankruptcy Code and Bankruptcy Rule 3022, all as more

fully set forth in the Application; and upon the First Day Declaration; and this Bankruptcy Court

having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the Southern District of

New York, dated February 1, 2012; and this Bankruptcy Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Bankruptcy Court may enter a final

order consistent with Article III of the United States Constitution; and this Bankruptcy Court



1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, include: Blackdog Holdings, Inc. (8991); FULLBEAUTY Brands Holdings
      Corp. (8053); FULLBEAUTY Brands, Inc. (4198); FULLBEAUTY Brands, LLC (9445); FULLBEAUTY
      Brands Management Services, LLC (8637); FULLBEAUTY Brands Merchant, Inc. (7812); FULLBEAUTY
      Brands Operations, LLC (5382); FULLBEAUTY Brands Texas, LLC (9606); Jessica London, Inc. (1070); and
      Swimsuits for All, LLC (3246). The location of the Reorganized Debtors’ service address is: 50 Main Street,
      Suite 1000, White Plains, New York 10606.
2
      All capitalized terms used but otherwise not defined herein shall have the meanings ascribed to them in the
      Application.
19-22185-rdd     Doc 83     Filed 03/05/19 Entered 03/05/19 17:27:37             Main Document
                                          Pg 12 of 19


having found that venue of this proceeding and the Application in this district is proper pursuant

to 28 U.S.C. §§ 1408 and 1409; and this Bankruptcy Court having found that the relief requested

in the Application is in the best interests of the Reorganized Debtors, their estates and creditors,

and other parties in interest; and this Bankruptcy Court having found that the Reorganized Debtors’

notice of the Application and opportunity for a hearing on the Application were appropriate and

no other notice need be provided; and this Bankruptcy Court having reviewed the Application and

having heard the statements in support of the relief requested therein at a hearing before this

Bankruptcy Court (the “Hearing”); and this Bankruptcy Court having determined that the legal

and factual bases set forth in the Application and at the Hearing establish just cause for the relief

granted herein; and upon all of the proceedings had before this Bankruptcy Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Application is granted to the extent set forth herein.

       2.      Pursuant to section 350(a) of the Bankruptcy Code and Rule 3022 of the Federal

Rules of Bankruptcy Procedure, the Reorganized Debtors’ chapter 11 cases identified on Exhibit 1

attached hereto are hereby closed; provided, however, that this Court shall retain such jurisdiction

as is provided in Article X of the Plan, which provides for the retention of this Court’s exclusive

jurisdiction over all matters arising out of, or related to, these chapter 11 cases and the Plan, and

the entry of this Final Decree is without prejudice to the rights of the Reorganized Debtors or any

party in interest to seek to reopen these chapter 11 cases for good cause shown.

       3.      The Reorganized Debtors shall reserve sufficient funds to pay the United States

Trustee the appropriate amount of any quarterly fees due pursuant to 28 U.S.C. § 1930 and any

applicable interest due pursuant to 31 U.S.C. § 3717, including, for the avoidance of doubt, fees

for the period from February 3, 2019 through and including the date of entry of this Final Decree




                                                 2
19-22185-rdd     Doc 83     Filed 03/05/19 Entered 03/05/19 17:27:37            Main Document
                                          Pg 13 of 19


(the “Cash Disbursement Period”). The Reorganized Debtors shall provide to the United States

Trustee an affidavit indicating the cash disbursements that occurred during the Cash Disbursement

Period (the “Cash Disbursement Affidavit”) within ten (10) business days of entry of this Final

Decree. The Reorganized Debtors shall remit payment of the outstanding quarterly fees described

in this paragraph 3 within fifteen (15) business days of the date the United States Trustee receives

the Cash Disbursement Affidavit to avoid any interest payments that may otherwise accrue

thereon.

       4.      The Reorganized Debtors are authorized to take all actions necessary to effectuate

the relief granted pursuant to this Order in accordance with the Application.


 Dated: ____________, 2019
 White Plains, New York                              THE HONORABLE ROBERT D. DRAIN
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 3
19-22185-rdd   Doc 83   Filed 03/05/19 Entered 03/05/19 17:27:37   Main Document
                                      Pg 14 of 19


                                    EXHIBIT 1

                           Chapter 11 Cases to Be Closed
19-22185-rdd   Doc 83   Filed 03/05/19 Entered 03/05/19 17:27:37   Main Document
                                      Pg 15 of 19


                           Chapter 11 Cases to Be Closed

                         DEBTOR                                  CASE NO.
                   Blackdog Holdings, Inc.                     19-22194 (RDD)
             FULLBEAUTY Brands Holdings Corp.                  19-22185 (RDD)
                 FULLBEAUTY Brands, Inc.                       19-22187 (RDD)
                FULLBEAUTY Brands, LLC                         19-22186 (RDD)
        FULLBEAUTY Brands Management Services, LLC             19-22190 (RDD)
             FULLBEAUTY Brands Merchant, Inc.                  19-22188 (RDD)
            FULLBEAUTY Brands Operations, LLC                  19-22192 (RDD)
              FULLBEAUTY Brands Texas, LLC                     19-22193 (RDD)
                    Jessica London, Inc.                       19-22189 (RDD)
                   Swimsuits for All, LLC                      19-22191 (RDD)
19-22185-rdd   Doc 83   Filed 03/05/19 Entered 03/05/19 17:27:37   Main Document
                                      Pg 16 of 19


                                    EXHIBIT B

                                 Closing Report
19-22185-rdd        Doc 83       Filed 03/05/19 Entered 03/05/19 17:27:37                      Main Document
                                               Pg 17 of 19


   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK
                                                                            )
       In re:                                                               ) Chapter 11
                                                                            )
       FULLBEAUTY BRANDS HOLDINGS CORP., et al.,1                           ) Case No. 19-22185 (RDD)
                                                                            )
                                          Reorganized Debtors.              ) (Jointly Administered)
                                                                            )

                             CLOSING REPORT IN CHAPTER 11 CASE

   To the best of my knowledge and belief, the total fees and expenses incurred by and paid
   to the Reorganized Debtors’ counsel and other retained professionals prior to the Effective
   Date is as follows:

   FEES AND EXPENSES (from case inception and including the Effective Date):2

   _$383,517.05                FEES FOR ATTORNEY FOR REORGANIZED DEBTORS3

   $8,848,210.07               OTHER PROFESSIONAL FEES AND ALL EXPENSES4

   _____________________________________________________________________

   _____n/a_____               TRUSTEE FEE (if applicable)

   _____n/a_____               FEE for ATTORNEY for TRUSTEE (if applicable)



   1     The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized
         Debtor’s federal tax identification number, include: Blackdog Holdings, Inc. (8991); FULLBEAUTY
         Brands Holdings Corp. (8053); FULLBEAUTY Brands, Inc. (4198); FULLBEAUTY Brands, LLC
         (9445); FULLBEAUTY Brands Management Services, LLC (8637); FULLBEAUTY Brands
         Merchant, Inc. (7812); FULLBEAUTY Brands Operations, LLC (5382); FULLBEAUTY Brands Texas,
         LLC (9606); Jessica London, Inc. (1070); and Swimsuits for All, LLC (3246). The location of the
         Reorganized Debtors’ service address is: 50 Main Street, Suite 1000, White Plains, New York 10606.
   2     A list of the fees and expenses requested to be paid to each proposed retained professional in these
         chapter 11 cases is attached hereto as Schedule 1.
   3     Includes fees and expenses of legal professionals proposed to be retained by the Reorganized Debtors
         pursuant to section 327 of the Bankruptcy Code. These fees and expenses have not been approved by
         the Court. Therefore, the amount requested in the applicable fee applications is provided as an estimate.
   4     Includes the fees and expenses of other debtor-retained professionals: PJT Partners, Inc., as proposed
         investment banker, AlixPartners, LLP as proposed financial advisors, and Prime Clerk LLC, in its
         capacity as proposed administrative advisor. These fees and expenses have not been approved by the
         Court. Therefore, the amount requested in the applicable fee applications is provided as an estimate.
19-22185-rdd   Doc 83      Filed 03/05/19 Entered 03/05/19 17:27:37        Main Document
                                         Pg 18 of 19


   _____________________________________________________________________

   _____n/a_____        % DIVIDEND PAID/TO BE PAID

   _____n/a_____        FUTURE DIVIDENDS


   _____________________________________________________________________


   _____Yes_____        INITIAL DISTRIBUTION UNDER THE PLAN COMPLETED

   _____n/a _____       OTHER:


   Dated: March 5 , 2019              /s/ Jonathan S. Henes, P.C.
   New York, New York                 Jonathan S. Henes, P.C.
                                      George Klidonas
                                      Rebecca Blake Chaikin
                                      Gene Goldmintz
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      601 Lexington Avenue
                                      New York, New York 10022
                                      Telephone:     (212) 446-4800
                                      Facsimile:     (212) 446-4900

                                      -and-

                                      Emily E. Geier (admitted pro hac vice)
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      300 North LaSalle
                                      Chicago, Illinois 60654
                                      Telephone:     (312) 862-2000
                                      Facsimile:     (312) 862-2200

                                      Proposed Counsel for the Reorganized Debtors
19-22185-rdd        Doc 83     Filed 03/05/19 Entered 03/05/19 17:27:37      Main Document
                                             Pg 19 of 19


                                            Schedule 1

   PROFESSIONAL               FEE PERIOD       FEES           EXPENSES        TOTAL
Kirkland & Ellis LLP and
Kirkland & Ellis
                               2/3/2019 -
International LLP                              $365,233.00      $18,284.05     $383,517.05
                                2/7/2019
(Proposed Counsel to the
Reorganized Debtors)
PJT Partners, Inc.
(Proposed Investment           2/3/2019 -
                                              $8,726,785.71       $283.49     $8,727,069.20
Banker to the Reorganized       2/7/2019
Debtors)
AlixPartners, LLP
                               2/3/2019 -
(Proposed Financial Advisor                    $110,992.25       $4,631.51     $115,623.76
                                2/7/2019
to the Reorganized Debtors)
Prime Clerk LLC
(Proposed Administrative       2/3/2019 -
Advisor for the Reorganized                      $5,505.50         $11.61        $5,517.11
                                2/7/2019
Debtors)
